Oo Oo TD DR tr BR BY NYE

NM BO BD Rs Bee Be Re Re RE ll

 

JUL Bae coat

 

 

 

CLEPK US DISTRICT COMIAT
SOUTHERN 0 CT OF CALIFORNIA
BY DEPUTY

V4

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

In the matter of the Complaint of STAR & )
CRESCENT BOAT COMPANY, INC., as )
owner of the Motor Vessel M/V

PATRIOT, U.S. Coast Guard Official No.
1246882, and her engines, equipment,
tackle, apparel, appurtenances, etc., for
Exoneration from or Limitation of

Liability,

 

STAR & CRESCENT BOAT
COMPANY, INC. dba FLAGSHIP
CRUISES & EVENTS

)

)

)

)

)

)

)

)

)

)

Plaintiff, )

; 3

SUNSPLASH MARINA LLC, a New )
Jersey Limited Liability Company; )
OCEAN ROCKETS, INC., a New Jersey )
Corporation; H.O. BOSTROM )
COMPANY, INC., a Wisconsin )
Corporation; SEATBELTPLANET.COM, )
LLC, an Oklahoma Limited Liability )
Company, )
)

)

)

Defendants.

 

 

 

-|-

Case No.: 3:21-cv-00169-BEN-JLB

ORDER GRANTING MOTION TO
DISMISS FOR LACK OF
PERSONAL JURISDICTION OF
DEFENDANTS SUNSPLASH
MARINA, LLA AND OCEAN
ROCKETS, INC.

[ECF Nos. 31, 38, 46]

3:21-cv-00169-BEN-JLB

 
Oo Oo YD DK UH RB WN BF

we DB Bw PO BK BR ORO ee ee Ss Ss
eS SR a FP oOvF SFB CMA AA KRH HH OO

 

 

I. INTRODUCTION

Plaintiff in Limitation Star & Crescent Boat Company, Inc. dba Flagship Cruises &
Events (“Plaintiff in Limitation”), as owner of the Motor Vessel PATRIOT, U.S. Coast
Guard Official No. 124682, and her engines, equipment, tackle, apparel, appurtenances,
etc. (the “Vessel”), brings this admiralty action pursuant to 46 U.S.C. § 30501 ef seq., the
Shipowners’ Limitation of Liability Act (the “Limitation Act”), for exoneration from or
limitation of liability against Defendants! Sunsplash Marina, LLC, a New Jersey limited
liability company (““Sunsplash”); Ocean Rockets, Inc., a New Jersey corporation (“Ocean
Rockets”); H.O. Bostrom Company, Inc., a Wisconsin corporation (“H.O. Bostrom’”’); and
Seatbeltplanet.com, LLC, an Oklahoma limited liability company (“Sealbeltplanet.com”)
(collectively, “Defendants”). Complaint, ECF No. 1 (“Compl.”) at 2.7

Before the Court is the Motion to Dismiss for Lack of Personal Jurisdiction of
Defendants Sunsplash and Ocean Rockets (“Movants”) brought pursuant to Rules 12(b)(2)
and (3) of the Federal Rules of Civil Procedure (the “Motion”), Motion, ECF No. 31-1
(“Mot.”). Plaintiff in Limitation opposed. Opposition, ECF No. 38 (“Oppo.”). Movants
replied. Reply, ECF No. 46 (“Reply”). The Motion was submitted on the papers without

 

I As discussed later on in this order, normally, in an admiralty claim, the limitation

plaintiff is the party who has either had a claim filed against it or been sued in another court
for a claim brought by an injured party. 2E J. Force & S. Friedell, Benedict on Admiralty,
Vol. 1, ch. VIII, § 8.01 (Matthew Bender) (rev. 7th ed. 2019) (May 2021 Update). The
limitation plaintiff, in turn, files an action seeking to limit liability, naming as defendants
any claimants who seek damages from the limitation plaintiff, who “would normally be
plaintiffs in their own right, had they commenced the action originally.” Jd. After filmg
suit, the limitation plaintiff may also join as third-party defendants, any parties who may
share responsibility for the damages sought by the claimants {i.e., the defendants in the
limitation action). FED. R. Civ. P. 14(a)(6), (b), (b); see also FED. R. Civ. P., Supp. R.
C(6)(a)(i). In this case, rather than naming potential or actual claimants as defendants,
which, would have been Ms. Spurr, Plaintiff in Limitation named as defendants those
parties who may share responsibility for Ms. Spurr’s damages and should have been sued
as third-party defendants. The viability of such claims are discussed later in this order.

2 Unless otherwise indicated, all page number references are to the ECF-generated
page number contained in the header of each ECF-filed document.

-2-

3:21-cv-00169-BEN-JLB

 
oO fo Ss HB UO BF WwW NH

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

oral argument pursuant to Civil Local Rule 7.1(d)(1) and Rule 78(b) of the Federal Rules
of Civil Procedure (“FRCP”). ECF No. 39.

After considering the papers submitted, supporting documentation, and applicable
law, the Court (1) GRANTS Movants? Motion to Dismiss for Lack of Personal
Jurisdiction; (2) DENIES as MOOT Movants’ Motion to Dismiss for Improper Venue;
and (3) DENIES Plaintiff in Limitation’s Request for Jurisdictional Discovery.

Il. BACKGROUND

A. Statement of Facts°

Plaintiff in Limitation is a California corporation with its principal place of business
in San Diego, California. Oppo. at 6:1-5.

Both Sunsplash and Ocean Rockets are limited liability companies organized under
the laws of New Jersey with their principal place of business in Tuckahoe, New Jersey.
Mot. at 7:23-8:1; Declaration of John Yank, III in Support of Motion to Dismiss, ECF No.
31-2 (“Yank Decl.”) at 3, (J 1-2; Compl. at 3, § 4-5 (admitting that Sunsplash and Ocean
Rockets have their principal place of business in Tuckahoe, New Jersey). The President
and sole shareholder of both companies, John Yank, II “Mr. Yank”), is also a citizen of
New Jersey. Yank Decl. at 3, 93. Sunsplash utilizes the Ocean Rockets name in the
marketing of the boats it constructs. Yank Decl. at 3, ] 4; see also Mot. at 6:13-14. Other
than that, Ocean Rockets has not been in active operation—having no business activity,
employees, or income—since before 2012. Mot. at 8:1-3; Yank Decl. at 3,94. Mr. Yank
advises that both Sunsplash and Ocean Rockets (1) are not domiciled in California; (2) do
not conduct business in California; (3) have no physical presence in California; (4) have
not consented to litigating in California; (5) have never done any business in California;
(6) have never owned or leased real or personal property in California; (7) do not sell any
goods or services in California; (8) do not maintain any books or records in California; (9)

have no employees working in California; (10) have never maintained a bank account,

 

3 The majority of the facts set forth are taken from the operative complaint, and in

reciting the above facts, the Court is not making any findings.
~3-

3:21 -cy-00169-BEN-JLB

 
Oo Oo DDK UN FF WY HY

BOB Re a a lt
PNRRRRBESGEaSeAAARaANHA S

 

 

office, address, directory listing, answering services, or telephone number in California;
(11} have never paid any taxes to the State of California; (12) have never been a party to a
lawsuit filed in state or federal court in California (other than this lawsuit); (13) have no
registered agent for service of process in California; and (14) do not conduct meetings of
their Board of Directors, managers, officers, or shareholders in California. Mot. at 8:11-
10:3; Yank Decl. at 4-5, ¥ 8.

In 2012, Plaintiff in Limitation’s President, Brad Engel (“Mr. Engel”), approached
Mr. Yank, about constructing a new vessel for his company. Oppo. at 7:5-7; see also
Declaration of Brad Engel in Support of Opposition, ECF No. 38-3 (“Engel Decl.”) at { 4.
He states that he approached Sunsplash “over other boat builders/shipyards because of [his]
knowledge of and experience with their vessels, and in particular with the vessel [it] built
for Blue & Gold Fleet, an entity operating thrill ride tours on San Francisco Bay,” which
still operates in San Francisco Bay. Engel Decl. at 2, 43. These “pre-contract negotiations
with Mr. Yank lasted a few weeks, during which the parties communicated regularly by
phone and skype while based in their respective states of California and New Jersey.”
Oppo. at 7:13-15 (citing Engel Decl. at § 4). Mr. Engel states that during contract
negotiations, he expressly informed Mr. Yank “that the vessel was to be used in California,
and in particular in San Diego.” Oppo. at 7:16-19; Engel Decl. at 4 4.

On or about December 18, 2012, Sunsplash entered into a written contract with
Plaintiff in Limitation, pursuant to which Sunsplash agreed, inter alia, to “design, build,
and deliver” the seventy-foot-long Vessel to Plaintiff in Limitation at Sunsplash’s
construction yard in Tuckahoe, New Jersey by June 7, 2013 in consideration for payment
of $1,808,440.00 (the “Construction Contract”). Compl. at 5, § 17; Mot. at 6:3-9; see also
Exhibit 1 to Mot., ECF No. 31-2 (“Ex. 1”) at 7-8; Yank Decl. at 3, 95; Oppo. at 7:3-7.
Section 16.1 of the Construction Contract stated that Plaintiff in Limitation “agree[d] to
have Ocean Rockets[’] logo on [the] port and starboard of arch at the Contractor’s
expense,” along with the statement “built by www.oceanrockets.com.” Ex 1 at 16; Oppo.
at 8:4-8. Payment to Sunsplash was via wire transfer progress payments to Mr. Yank’s

-4-

3:21-cv-00169-BEN-JLB

 
Oo co DB A BP WG NH

NM BN hw DRO

 

 

designated bank from Mr. Engel’s California bank account.” Engel Decl. at 3, J 6.
Section 11.3 of the Construction Contract stated that even though the place of
contractual delivery was New Jersey, “the Owner intends to remove and relocate the
Vessel to California promptly following delivery.” Ex. 1 at 14; Oppo. at 7:21-24. It also
advised that “[w]ith respect to any faulty or defective workmanship furnished by
Contractor, reported in writing to Contractor within nine months after delivery of the
Vessel to Owner, . . . Contractor will make repairs and replacements at the Marine Group
Boat Works (MGBW) in Chula Vista, California”? Ex. 1. at 13; Oppo. at 7:24-27.
Pursuant to Section 15.1 of the Construction Contract, “[alny disputes which may
arise between the parties out of this Contract,” if not resolved through informal settlement

discussions, “shall be resolved by binding arbitration before JAMS, pursuant to its

 

4 Plaintiff in Limitation relies on this provision heavily to argue it provides a basis for

the Court to assert personal jurisdiction over Movants. See Oppo. at 7:25-27, 10:20-23,
11:11-15, 12:11-14, 13:15-17. The Court finds this provision irrelevant to its analysis for
several reasons. First, Sunsplash advises it delivered the Vessel in June 2013, and Plaintiff
in Limitation does not dispute this, Mot. at 6:11-12; Yank Decl. at 3, 9 6; see also Oppo.,
meaning the time for Sunsplash to repair the Vessel expired in March 2013. Thus, even
arguing that warranty claims began accruing on that date rather than expired on that date,
because both California and New Jersey law apply a four-year statute of limitations to
breach of warranty claims, to the extent Plaintiff in Limitation’s claims are actually breach
of warranty claims, they would be time-barred. Compare Gotthelf v. Toyota Motor Sales,
U.S.A., Ine., 525 F. App’x 94, 105-06 (3d Cir. 2013) (noting that under New Jersey law, a
four-year limitation period applies to breach of warranty claims and a plaintiff may “only
recover for breach of warranty if the defects were discovered during the warranty period”);
N.J. Stat. Ann. § 12A:2-725(2) (providing that “[a] cause of action accrues when the breach
occurs, regardless of the aggrieved party’s lack of knowledge of the breach,” and “[a]
breach of warranty occurs when tender of delivery is made, except that where a warranty
explicitly extends to future performance of the goods and discovery of the breach must
await the time of such performance the cause of action accrues when the breach is or should
have been discovered”); with Blue Dolphin Charters, Ltd. v. Knight & Carver Yachtcenter,
Inc., No. 11-CV-565-L WVG, 2011 WL 5360074, at *5 (S.D. Cal. Nov. 3, 2011) (applying
the California Commercial Code to a contract for construction of a vessel and finding that
“the contract at issue here [was] governed by the California Commercial Code, which
imposes a four-year statute of limitations for breach-of-contract and breach-of-warranty
actions” and was barred by the statute of limitations) (citing CAL. COMM, CODE § 2725).

-5-

3:21-cy-00169-BEN-JLB

 
Oo co ~) GQ cra BR WH LO ee

 

 

Comprehensive Arbitration Rules & Procedures.” Mot. at 10:9-23; Ex. 1 at 16, It
elaborates that “[s]uch arbitration shall take place in New Jersey in the County of Cape
May or such other location as mutually agreed upon by the parties.” Mot. at 10:9-23; Ex.
1 at 16. Section 15.2 of the Construction Contract also provided that the agreement “shall
be governed by the general maritime law of the United States.” Mot. at 10:24-27; Ex. 1 at
16. Ifno general maritime law applies to a particular issue, “the law of... the state of
New Jersey in the County of Cape May shall govern.” Mot. at 10:24-26; Ex. 1 at 16.
Additionally, Section 16.2 of the Contract states that “[i]n the event of litigation in regard
to collection or any other dispute that may arise out of or in connection with this agreement,
the parties hereto expressly agree and consent to the jurisdiction of the court of the State of
New Jersey and further stipulate that Cape May County, New Jersey, will be the proper
venue for the legal action.” Ex. 1 at 16. The Construction Contract was signed by
representatives for Sunsplash on December 19, 2012, and representatives for Plaintiff in
Limitation on December 20, 2012. Jd at 17. Ocean Rockets was not a party to the
Construction Contract, and the parties dispute whether it had any involvement in the design
or construction of the Vessel. Yank Decl. at 3, ¥ 4; Oppo. at 17:26-28 (stating that the use
of Movants’ names in the contract “combined with the open proclamations about
Oceanrockets’ vessel building services on their websites .. . at the very least suggests that
Oceanrockets was also involved in the [Vessel]’s construction, even though it was not a
party to that contract”).

Around June 2013, Sunsplash delivered the Vessel to Plaintiff in Limitation in
Tuckahoe, New Jersey. Mot. at 6:11-12; Yank Decl. at 3, 9 6. Mr. Yank assisted with
loading and securing the vessel at its yard in New Jersey. Engel Decl. at 3, 97. From
there, Plaintiff in Limitation took possession of the Vessel and transported it to California.
Yank Decl. at 3, 9 6; but see Engel Decl. at 3, 7 (stating that Mr. Yank’s “recommended
transport company delivered the boat in San Diego, California”). Since delivering
possession of the Vessel on that date, neither Sunsplash nor Ocean Rockets has performed
any maintenance, repair, or warranty work the Vessel in California. Yank Decl. at 3, 4 7.

-6-

3:21-cvy-00169-BEN-JLB

 
oO Oo 4 DH A BB WwW WY

Me Bw MB wR BR BR ORO Re EO Re a
BOSS RP BHP FSF Corian srR BN SO

 

 

In August 2013, however, Mr. Yank, transported a canopy/pod for the Vessel to
California because Plaintiff in Limitation’s hired transporter for the canopy/pod ended up
being unable to fulfill its agreement to transport the canopy/pod. Id. at 3-4, 4 7.

Plaintiff in Limitation alleges that Defendants Sunsplash Marina, Oceanrockets, and
Yank Marine, Inc., a New Jersey Corporation (“Yank Marine”) were all involved in the
design and construction of the Vessel (collectively, “Builder Defendants”).” Compl. at 5,
q 17. It also pleads that Defendants H.O. Bostrom and Sealbeltplanet.com manufactured
and supplied Builder Defendants with the passenger seats and seatbelt equipment, which
Builder Defendants installed on board the Vessel. Jd. at 5, 18, 8,935. Plaintiff in
Limitation alleges that it did not replace the seatbelts or passenger seats on board prior to
the incident. Jd. at 7-8, 734.

On August 5, 2018, Ms. Spurr boarded the Vessel for a regularly scheduled jet boat
tour of the San Diego Bay. Compl. at 5,419. Plaintiff in Limitation alleges that “at the
time of the incident,” the Vessel was “fully and properly manned, equipped, and supplied,
and in all respects seaworthy, and was fit and proper for the service in which the [Vessel]
was engaged at the time of the incident.” Jd. at 4,11. Ms. Spurr alleges that, during a
high-speed turning maneuver, her safety belt became undone, and she hit her head on a
metal railing attached to the Vessel adjacent to her seat (the “Incident”). fd. at 5, 419.

Plaintiff in Limitation alleges that the value of its interest in the Vessel, at the end of
the voyage on August 5, 2018, was no more than $775,000.00. Compl. at 6, ¥ 27.

B. Procedural History*

On July 31, 2020, Ms. Spurr filed a Complaint for damages against Plaintiff in
Limitation and Jay Goodrich in the San Diego Superior Court, Case No. 37-2020-
00026937-CU-PO-CTL, alleging “traumatic brain injuries and other serious personal

 

° A detailed factual and procedural history of this case is set forth in the Court’s order

on April 19, 2021, in Star & Crescent Boat Co., Inc. v. Sunsplash Marina LLC, No.
321CV00169BENJLB, 2021 WL 1526601, at *1-3 (S.D. Cal. Apr. 19, 2021), which the
Court incorporates herein.

-7-

3:2 1-cv-00169-BEN-JLB

 
Oo eo 4 DH HA HP W HN Fe

BI BO BD OBR OR i Ee ea

 

 

injury” as a result of the Incident (the “State Court Action”). Compl. at 5,920. As of the
date of the filing of the complaint in this case, no other lawsuits have been filed by any
other person or entity related to the Incident. /d. at 5, 21. On July 31, 2020, Ms. Spurr
also gave Plaintiff in Limitation notice of her lawsuit. Jd. at 6, 9 27.

On April 19, 2021, the Court (1) accepted Plaintiff in Limitation’s Stipulation for
Value and Letter of Undertaking; (2) granted Plaintiff's Application for Injunction; and (3)
ordered Notice of Complaint for Exoneration from or Limitation of Liability to Issue. ECF
No. 12; see also Star & Crescent, 2021 WL 1526601, at *1-3. It also included a provision
ordering Plaintiff in Limitation to serve all Defendants within ninety (90) days of filing of
the complaint, or by April 28, 2021. See id. Accordingly, Plaintiff in Limitation finally
served all Defendants between April 21, 2021 and April 27, 2021. See ECF Nos. 14-18.

On May 18, 2021, Seatbeltplanet.com timely filed an Answer. ECF No. 23.

On May 24, 2021, Plaintiff in Limitation filed is Affidavit of Publication. ECF No.
27. The following day, on May 25, 2021, Plaintiff in Limitation also filed a Notice of
Voluntary Dismissal of Defendant Yank Marine, noting that although Yank Marine had
been served, it failed to file a responsive pleading or claim in this case. See ECF No. 28.

On May 25, 2021, Ms. Spurr filed a Claim for Damages (although there is no request
for any fixed amount of damages anywhere within this claim). ECF No. 29.

On June 11, 2021, Movants timely filed the instant Motion to Dismiss Pursuant to
Rule 12(b) of the Federal Rules of Civil Procedure. See Mot. On June 28, 2021, Plaintiff
in Limitation opposed. See Oppo. On July 6, 2021, Movants replied. See Reply.

On June 14, 2021, H.O. Bostrom timely filed an Answer. ECF No. 32. That same
day, Plaintiff in Limitation also filed an Answer to Ms. Spurr’s Claim. ECF No. 33.

Il. LEGAL STANDARD

A. Motion to Dismiss for Lack of Personal Jurisdiction (Rule 12(b)(2) of the
Federal Rules of Civil Procedure)

“[A] federal court generally may not rule on the merits of a case without first

determining that it has jurisdiction over the category of claim in suit (subject-matter

-8-

3:21-cv-00169-BEN-JLB

 
Oo fo Ss DH wo SB WY NR

BoB se sa
PNRRREBRBRRSFiCOeXeDWDABDREBHA S

 

 

jurisdiction) and the parties (personal jurisdiction).” Simochem Int’! Co. v. Malaysia Int’l
Shipping Corp., 549 U.S. 422, 430-31 (2007). Once a defendant files a motion to dismiss
pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure (“FRCP”), the plaintiff
bears the burden of establishing personal jurisdiction over the defendant. Wash. Shoe Co.
y, A-Z Sporting Goods, Inc., 704 F.3d 668, 671-72 (9th Cir. 2012); Mavrix Photo, Inc. v.
Brand Techs., Inc., 647 F.3d.1218, 1223 (9th Cir. 2011).

Where, as here, the motion is based on written materials and affidavits rather than
an evidentiary hearing, a plaintiff is only required to make a “prima facie showing of
jurisdictional facts to withstand the motion to dismiss.” Martinez v. Aero Caribbean, 764
F.3d 1062, 1066 (9th Cir. 2014) (quoting Schwarzenegger v. Fred Martin Motor Co., 374
F.3d 797, 800 (9th Cir. 2004)). A “prima facie” showing means that the plaintiffneed only
demonstrate facts that, if true, would support jurisdiction over the defendant. Lindora, LLC
v. lsagenix Int’l, LLC, 198 F. Supp. 3d 1127, 1135 (S.D. Cal. 2016).

In determining whether a plaintiff has met his burden, “uncontroverted allegations
in the complaint must be taken as true,” and “[c]onflicts between parties over statements
contained in affidavits must be resolved in the plaintiffs favor.” Dole Food Co., Inc. v.
Watts, 303 F.3d 1104, 1108 (9th Cir. 2002). However, “‘bare bones’ assertions of
minimum contacts with the forum or legal conclusions unsupported by specific factual
allegations will not satisfy a plaintiff's pleading burden.” Swartz v. KPMG LEP, 476 F.3d
756, 766 (9th Cir. 2007). Further, although a complaint may plead personal jurisdiction
over a defendant, to the extent the defendant moves to dismiss by filing affidavits or
declarations refuting the jurisdictional allegations in a complaint, the plaintiff may not rest
on those allegations and must support them with the plaintiff's own affidavits or evidence.
See, e.g., Data Disc. v. Systems Tech. Association, Inc., 557 F.2d 1280, 1284 (9th Cir.
1977) (holding that a court “may not assume the truth of allegations in a pleading which
are contradicted by affidavit”); see also Matter of Am. River Transp. Co. LLC, No. CV 18-
2186, 2021 WL 1295017, at *2 (E.D. La. Apr. 7, 2021) (providing that “[t]he allegations
of the complaint, except as controverted by opposing affidavits, are taken as true and all

-9-

3;21-cy-00169-BEN-JLB

 
oO CO ~s DR A FP WH HR

bo BO bo bo i) — — — — — et — — —_

 

 

factual conflicts are resolved in the plaintiff's favor’) (citing Thompson v. Chrysler Motors
Corp., 755 F.2d 1162, 1165 (Sth Cir. 1985)).
There are two ways to establish personal jurisdiction: general and specific, Fields

v. Sedgwick Associated Risks, Ltd., 796 F.2d 299, 301 (9th Cir. 1986).
B. Motion to Dismiss for Improper Venue (Rule 12(b)(3) of the Federal

Rules of Civil Procedure)

A defendant may raise the defense of improper venue by moving to dismiss under
Federal Rule of Civil Procedure 12(b)(3) (“Rule 12(b)3Yy’). “‘[V]Jenue’ refers to the
geographic specification of the proper court .. . for the litigation of a civil action that is
within the subject-matter jurisdiction of the district courts in general[ ] and does not refer
to any grant or restriction of subject-matter jurisdiction providing for a civil action to be
adjudicated only by the district court for a particular district.” 28 U.S.C. § 1390(a).

Once a defendant challenges venue, the plaintiff bears the burden of showing venue
is proper. Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir.
1979). “Unlike a Rule 12(b)(6) motion, a motion under Rule 12(b)(3) does not require that
the pleadings be accepted as true.” Color Switch LLC v. Fortafy Games DMCC, 377 F.
Supp. 3d 1075, 1082 (E.D. Cal. 2019), aff'd, 818 F. App’x 694 (9th Cir. 2020). “The court
is permitted to consider facts outside of the pleading.” Jd.

Normally, 28 U.S.C. § 1391(b) (“Section 1391(b)”) governs venue in a civil action.
Although cases falling under the Court’s admiralty jurisdiction pursuant to 28 U.S.C. §§
1333 and 1337 “are deemed to be civil actions governed by the Federal Rules of Civil
Procedure,” Amazon Produce Network, LLC v. NYK Line, 143 F. Supp. 3d 252, 254 (E.D.
Pa. 2015), aff'd sub nom. Amazon Produce Network, L.L.C. v. NYK Line, 679 F, App’x 166
(3d Cir, 2017) (citing FED. R. Crv. P. 1 & 2), they are not considered “civil actions” for
purposes of venue under Section 1391, see, e.g., 12 Charles A. Wright & Arthur R. Miller,
Fed. Prac. & Proc. Civ. § 3142 (3d ed.) (April 2021 Update). Instead, “[ajn admiralty or
maritime claim . . . is governed by 28 U.S.C. § 1390” rather than Section 1391(b). FED.R.
Civ. P. 82; see also 28 U.S.C. § 1390(b) (providing that it “shall not govern the venue of a

-10-

3:2.1-cv-00169-BEN-JLB

 
Oo co “NWN UA F&F WY PN

BR BO Re ORD ORD OR sR

 

 

civil action in which the district court exercises the jurisdiction conferred by section 1333”
unless “as otherwise provided by law,” as is the case with Rule 82).

Rule F provides that a complaint for limitation of liability “shall be filed in any
district in which the vessel has been attached ... to answer for any claim with respect to
which the plaintiff seeks to limit liability; or, if the vessel has not been attached or arrested,
then in any district in which the owner has been sued with respect to any such claim.” FED.
R. Crv.P., Supp. R. F(9). In other words, “in admiralty, an action may be brought against
a corporation in any district court as long as the court has personal jurisdiction over it.” |
Amazon, 143 F. Supp. 3d at 254; see also Meaamaile v. Am. Samoa, 550 F. Supp. 1227,
1232 (D. Haw. 1982) (dismissing a case for lack of venue and failure of service where it
was “clear that venue [did] not lie in Hawaii under traditional admiralty venue rules”
because under such rules, “venue of an in personam suit is proper where the defendant is
found and service of process is made on him, or where his property has been attached,” but
the defendant was not found in nor could service of process be made in Hawaii); H & F
Barge Co. v. Garber Bros., 65 F.R.D. 399, 404, 405 (E.D. La. 1974) (“Hence, a court
sitting in admiralty has personal jurisdiction over any defendant sued in personam whom
the court can reach with process,” while “venue of an in personam action in admiralty lies
wherever the court has jurisdiction of the parties.”); Ocean Science & Eng’g, Inc. v.
International Geomarine Corp., 312 F.Supp. 825, 829 n.5 (D. Del. 1970) (noting that
because the district court’s jurisdiction is based on admiralty jurisdiction under 28 U.S.C.
§ 1333, “the statutory venue provisions of 28 U.S.C. § 1391(b) are inapplicable, and “[a]n
admiralty action may be brought against a corporation in any United States District Court
which can obtain personal jurisdiction over that corporation”). Thus, “[i]n federal
admiralty practice, personal jurisdiction and venue analyses merge so that venue is proper
in any district in which valid service of process may be had on the defendant.” Ingersoll
Mill. Mach. Co. v. J. E. Bernard & Co., 508 F. Supp. 907, 909, 913 (N.D. Ill. 1981); see
also Sunbelt Corp. v. Noble, Denton & Assoc., Inc., 5 F.3d 28, 30-31 n.5 (Gd Cir. 1993)
(providing that “[iJn other words, venue and personal jurisdiction in this instance are

-11-

3:2 1-cv-00169-BEN-JLB

 
Oo oOo ss DB WA BR WwW NR

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

conflated,” meaning that its “resolution of the correctness of the district court’s
determination that Phillyship is subject to personal jurisdiction in Texas will also resolve
whether or not the Southern District of Texas is a proper venue”).

When venue is proper where the plaintiff originally filed suit, as is the case here
when considering Rule F, three mechanisms allow the case to be transferred to another
venue: First, 28 U.S.C. § 1404(a) (‘Section 1404(a)”) allows the district to court to transfer
the case to another federal district court where venue is also proper. Second, if the court
determines it lacks personal jurisdiction, 28 U.S.C. § 1631 allows the court to either dismiss
the case, or in the interests of justice, transfer it “to any other such court... in which the
action .. . could have been brought at the time it was file.” See also Fitbit, Inc. v.
Koninklijke Philips N.V., 336 F.R.D. 574, 586-87 (N.D. Cal. 2020) (‘Where personal
jurisdiction is lacking, courts within this district have variously transferred actions under
28 U.S.C, § 1406(a) or 28 U.S.C. § 1631.”). Third, where venue would also be proper in
anon-federal forum (i.e., a foreign or state tribunal), the doctrine of forum non conveniens
allows the court to transfer the case in favor of another jurisdiction. See, e.g., Amazon, 143
F, Supp. 3d at 253-54 (“When venue is proper and the forum selection clause calls for
dispute resolution in a state or foreign tribunal, it is not possible to effect a transfer under
§ 1404(a).”) On the other hand, when venue where the plaintiff originally filed suit was
improper, 28 U.S.C. § 1406 allows a district court to either (1) transfer the case to another
federal district court or (2) dismiss the case. “In the typical case not involving a forum-
selection clause, a district court considering a § 1404(a) motion (or aforum non
conveniens motion) must evaluate both the convenience of the parties and various public-
interest considerations.” Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist. of Texas, 571
U.S. 49, 62 (2013). Where parties challenge venue on the basis ofa forum selection clause,
however, the Supreme Court has held that if, after disregarding a contractual forum
selection, venue would otherwise be proper in the district in which the plaintiff filed suit,
a motion to dismiss for improper venue pursuant to Rule 12(b)(3) is not the proper means
for challenging venue. Atl. Marine, 571 U.S. at 56; see also Milliner v. Bock Evans Fin.

-12-

3:21-cv-00169-BEN-JLB

 
oO co SD UH FF WN

i) i) to rN — — — — ee — — — — —.

 

 

Couns,, Lid, 114 F. Supp. 3d 871, 876-77 (N.D. Cal. 2015) (“As an initial matter,
Defendant improperly seeks dismissal of Plaintiffs’ complaint under Rule 12(b)(3) for
improper venue on the basis of an arbitration provision.*”). Rather, the proper procedural
mechanism for enforcing a forum selection clause in a contract, when venue would
otherwise be proper, and the clause points to a particular federal district, is a motion to
transfer made under Section 1404(a),’ or if the clause points to foreign or state tribunal,
through the doctrine of forum non conveniens. Atl. Marine, 571 U.S. at 59-60; see also
Milliner, 114 F. Supp. 3d at 876-77.
IV. DISCUSSION

Movants seek to dismiss this case pursuant to Rule 12(b)(2) and 12(b)(3) of the
Federal Rules of Civil Procedure (“FRCP”). First, Movants argue that personal jurisdiction
is lacking as they “have zero contacts with the State of California, such that neither specific
nor general jurisdiction ts present.” Mot. at 7:14-16. Second, Movants point out that “[t]he
subject matter of the dispute has no connection with any actions taken by [them]... in
California, and [they] .. . do not have sufficient minimum contacts with the State of
California for the Court to exercise personal jurisdiction over them.” Jd. at 8:8-11. Third,
Movants argue that the “Complaint must be dismissed as to [them] as they have
contractually agreed that this dispute, which relates to the construction of the vessel, would
be resolved through JAMS arbitration in Cape May County, NJ.” /d. at 11:2-4.

Plaintiff in Limitation opposes by arguing that Movants’ conduct giving rise to
Plaintiff in Limitation’s indemnity and contribution claims produced the adverse effects in
this forum state, and Movants manifestly knew the Vessel was going to be operated long-

term in California and had additional related contacts with the forum state. Oppo. at 5:2-

 

6 Courts construe an arbitration provision as a forum selection clause. Polimaster Ltd.

y. RAE Systems, Inc., 623 F.3d 832, 837 (9th Cir. 2010).
7 This provision allows a district court to “transfer any civil action to any other district
or division where it might have been brought or . . . any district . . . to which all parties

have consented” if it favors “the convenience of parties and witnesses, in the interest of
justice.” 28 U.S.C, § 1404(a).

-13-

3:21-cy-00169-BEN-JLB

 
oO ceo 41 DB A BW we

MN BOO BNO RE RPE RE S| RF ESE RPE ot
mH PRR EB B® SF Ge wWQBAaRBnHe Ss

 

 

10. Next, Plaintiff in Limitation contends that Movants’ argument that “the dispute is
subject to contractual arbitration in New Jersey also fails because Star & Crescent’s claims
here do not arise out of the contract, but are based in tort and equity,” so “the arbitration
provision does not apply.” /d. at 5:15-17. Further, Plaintiff in Limitation “only had a
contract with Sunsplash Marina, not Oceanrockets,” so any claims against Ocean Rockets
would not be subject to arbitration. /d. at 5:18-19.

Movants reply that (1) subjecting them “to general jurisdiction because they sold
one other vessel to another California entity defies controlling case law and due process”;
(2) “Plaintiff also fails to identify forum contacts associated with its tort claims to establish
specific jurisdiction” given “Plaintiff relies almost entirely on contacts relating to its
negotiation and execution of the Construction Contract and mixes case law relating
to contract contacts with intentional tort contacts”; (3) “[jJurisdictional discovery is
unwarranted and will not change the outcome in this case under either test”; and (4)
“Plaintiff's argument that the arbitration clause does not apply to its tort based claims is
misguided and ignores the New Jersey choice of law clause.” Reply at 2:6-16.

“The question of personal jurisdiction, which goes to the court’s power to exercise
control over the parties, is typically decided in advance of venue, which is primarily a
matter of choosing a convenient forum.” Leroy v. Great W. United Corp., 443 U.S. 173,
180 (1979). Thus, the Court decides Plaintiff’s Motion to Dismiss for Lack of Personal
Jurisdiction first, GRANTING it on the basis that Movants lack sufficient minimum
contacts with the forum state of California. Second the Court addresses Movants’ Motion
to Dismiss for Lack of Proper Venue, which the Court DENIES as moot. Having
concluded the Court lacks personal jurisdiction over Movants, the Court also DENIES
Plaintiff in Limitation’s request for jurisdictional discovery.

A. Motion to Dismiss for Lack of Personal Jurisdiction

Movants contend that “[a]pplication of the law to the facts of this case requires a
finding that exercising personal jurisdiction over Sunsplash/Ocean Rockets, residents of
New Jersey and not California,” who lack a relationship to the forum state, “would be a

-14-

3:24-cv-00169-BEN-JLB

 
Oo *® sa DH wT BW N

RO BR BD BRO DD DRDO et

 

 

violation of constitutional due process and they should be dismissed from this lawsuit.”
Mot. at 11:8-11, 12:7-11. Plaintiff in Limitation responds that “[t]he evidence shows that
Movants have purposefully availed themselves of the benefits and protections of the State
of California in numerous ways, including” by (1) knowingly contracting with at least two
California businesses; (2) constructing two vessels that they knew would be operated in
California waters; (3) assisting with delivery of both these vessels to California; (4)
purposefully advertising their services in California by prominently displaying their business
name and logo on six-foot long signs on both the port and starboard sides of the
ROCKETBOAT and the PATRIOT, (5) purposefully engaging in economic activity in
California in connection with both of these transactions; (6) causing injury to Ms. Spurr; and
(7) causing exposure to liability for Star & Crescent. Oppo. at 19:21-20:5.

Jurisdiction of courts falls into one of three categories: (1) in personam jurisdiction,
where the Court asserts authority over a person to impose a judgment on that defendant
personally; (2) in rem jurisdiction, where the Court asserts authority over property within
its territory, which may be used to satisfy the judgment, but the property owner will not be
held personally liable; or (3) quasi in rem jurisdiction, where the Court asserts jurisdiction
over a person, although the objective is to secure a judgment over property in which those
persons have an interest. Shaffer v. Heitner, 433 U.S. 186, 199 n.3 (1977). Where a vessel
owner filed an action for limitation of liability and transfers its interest in the Vessel to the
Court, the Court’s jurisdiction attaches both in rem and in personam. See, e.g., Hartford
Acc, & Indem. Co. of Hartford v. S. Pac. Co., 273 U.S. 207, 215 (1927) (providing that
“the court may enter judgment in personam against the owner as well as judgment in rem
against the res, or the substituted fund”) (internal citations omitted).

The Due Process Clause of the Fourteenth Amendment limits the power of courts to
enter judgments against non-resident defendants who have not been served with process
within the boundaries of the state in which the court asserting in personam jurisdiction sits.
Pennoyer v. Neff, 95 U.S. 714 (1877), overruled in part by Shaffer v. Heitner, 433 U.S. 186
(1977); see also U.S. CONST. AMEND. XIV, § 1 (preventing states from depriving “any

-15-

3:21-cv-00169-BEN-JLB

 
Oo oo Ss DO WH BR WY Ne

10

12
13
44
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

person of life, liberty, or property, without due process of law’). In this case, both Movants
were served on April 21, 2021, in Tuckahoe, New Jersey, ECF Nos. 15, 16, meaning they
were not served with process within the boundaries of California.

In order to subject a non-resident defendant to personal jurisdiction, that defendant
must have enough minimum contacts with the forum state that maintenance of the suit does
not offend “traditional notions of fair play and substantial justice.” Int’? Shoe Co. v. State
of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945). By
requiring these individuals to have “fair warning that a particular activity may subject
[them] to the jurisdiction of a foreign sovereign,” Shaffer, 433 U.S. at 218 (Stevens, J.,
concurring in judgment), the Due Process Clause “gives a degree of predictability to the
legal system that allows potential defendants to structure their primary conduct with some
minimum assurance as to where that conduct will and will not render them liable to suit,”
World-Wide Volkswagen Corp. v. Woodson, 444 U.S, 286, 297 (1980). For example, “[i]t
is sufficient for purposes of due process that the suit was based on a contract which had
substantial connection with that State.” McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223
(1957). “The forum State [also] does not exceed its powers under the Due Process Clause
if it asserts personal jurisdiction over a corporation that delivers its products into the stream
of commerce with the expectation that they will be purchased by consumers in the forum
State” and those products subsequently injure forum consumers. World-Wide, 444 US. at
297-98,

To determine whether jurisdiction is appropriate, courts first determine whether it is
(1) authorized and (2) Constitutional. Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir.
1990). Although 28 U.S.C. §§ 1331(1) and 1333* authorize federal courts to assert

 

8 These statutes vest this Court with jurisdiction of this case. See, e.g., 28 ULS.C. §

1331 (providing that “[t]he district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States”); see also 28 U.S.C.
§ 1333(1) (providing that “[t]he district courts shall have original jurisdiction, exclusive of
the courts of the States, of .. . [aJny civil case of admiralty or maritime jurisdiction, saving
to suitors in all cases all other remedies to which they are otherwise entitled”). This case

-16-

3:21-cv-00169-BEN-JLB

 
eo co ~~ DA wt fH W WY Ke

BP ROO ORDO se St

 

 

exclusive jurisdiction over admiralty and maritime claims, Newton v. Shipman, 718 F.2d
959, 961 (9th Cir. 1983), the Ninth Circuit has held that the Limitation Act does not provide
an independent foundation for federal admiralty jurisdiction. See Seven Resorts, Inc. v.
Canilen, 57 F.3d 771, 773 (9th Cir. 1995) (noting that “the party seeking to invoke
maritime jurisdiction must show a substantial relationship between the activity giving rise
to the incident and traditional maritime activity”). Thus, if no federal statute authorizes
jurisdiction, the district court applies the law of the state in which it sits. FED. R. Civ. P.
A(k)(1)(A); Collegesource v. Academic One, 653 F.3d 1066 (9th Cir. 2011). California’s
long-arm statute permits jurisdiction coextensively with the due process clause, authorizing
jurisdiction wherever allowed by the state. CAL. Civ. PROC. CODE § 410.10; Mavrix Photo,
Inc. v. Brand Tech., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). Once confirming statutory
authorization for the assertion of jurisdiction exists, courts analyze whether personal
jurisdiction over a defendant comports with federal due process requirements by examining
whether a basis exists to assert general jurisdiction or specific jurisdiction. Loomis v.
Slendertone Distribution, Inc., 420 F,. Supp. 3d 1046, 1064 (S.D. Cal. 2019) (Anello, J.).

As outlined below, the Court finds that the facts of this case show no basis for general
or specific jurisdiction exists.

1. General Jurisdiction
“General jurisdiction—as applied to a corporation—arises when a foreign

corporation’s affiliations with the State are so continuous and systematic as to render it

 

arises under the laws of the United States pursuant to statutory authorization from several
federal laws, mostly pertaining to the Limitation Act. See, eg, 46 U.S.C. §§ 30511 (a)
(allowing the owner of a seagoing vessel to “bring a civil action in a district court of the
United States for limitation of liability” so long as the owner brings the action “within 6
months after a claimant gives the owner written notice of a claim”); 30102(a)(1) (providing
that “[t]he owner and master of a vessel, and the vessel, are liable for personal injury to a
passenger . . . caused by” negligence); 30906(a) (noting that “[a] civil action under this
chapter shall be brought in the district court of the United States for the district in which—
(1) any plaintiff resides or has its principal place of business; or (2) the vessel or cargo is
found”); 30905 (requiring that “[a] civil action under this chapter must be brought within
2 years after the cause of action arose’’).

-17-

3:21-cv-00169-BEN-JLB

 
oOo w7mon~y nD A fb WH VY

BB BR WD NR i

 

 

essentially at home in the forum State.” Loomis, 420 F. Supp. 3d at 1064-65 (internal
quotations omitted). Courts have asserted general jurisdiction over a defendant where the
defendant (1) has been served with process while voluntarily within the form, (2) is
domiciled within the forum, or (3) consents to the Court’s jurisdiction. J. Mcintyre Mach.,
Ltd. v. Nicastro, 364 U.S. 873, 880-82 (2011) (Kennedy, J., plurality); Pennoyer, 95 U.S.
at 722. “Each of these examples reveals circumstances, or a course of conduct, from which
it is proper to infer an intention to benefit from and thus an intention to submit to the laws
of the forum State.” J. McIntyre, 564 U.S. at 881 (citing Burger King Corp. v. Rudzewicz,
471 U.S. 462, 476 (1985)). “These examples support exercise of the general jurisdiction
of the State’s courts and allow the State to resolve both matters that originate within the
State and those based on activities and events elsewhere.” /d.

In this case, Movants (1) were not served within the forum; (2) are not domiciled in
the forum; and (3) do not consent to the Court’s jurisdiction. Thus, no traditional basis for
general jurisdiction exists. “Absent one of the traditional bases for jurisdiction, the Due
Process Clause requires that the defendant have ‘certain minimum contacts’ with the forum
‘such that the maintenance of the suit does not offend traditional notions of fair play and
substantial justice.”” Good Job Games Bilism Yazilim Ve Pazarlama A.S. v. SayGames
LLC, 458 F. Supp. 3d 1202, 1206 (N.D. Cal. 2020) (quoting Jnt’l Shoe Co. v. State of
Wash., 326 U.S. 310, 316 (1945)). However, the Ninth Circuit has held that a corporation
is not subject to general jurisdiction in California where, inter alia, it (1) has its principal
place of business outside the forum state; (2) has no office, staff, or physical presence in
the forum state; (3) was not licensed within the forum state; (4) indirectly made purchases
of items imported by California entities; or (4) had a California choice-of-law provision in
some of its sales contracts. Loomis, 420 F. Supp. 3d at 1065 (holding that “[g]iven the
facts that Defendant is neither incorporated in nor has its principal place of business in
California, Plaintiff has not provided the Court with sufficient evidence to meet the
exacting standard of being ‘essentially at home’ in California”). In fact, the Supreme Court
has stated that only in an exceptional case, where “a corporation’s operations in a forum

-18-

3:21-cv-00169-BEN-JLB

 
Oo oOo ND KD UW B WwW HY

NM NM BO DD Re RD RO ee RS a SOO Sl Sl ll
MB S ROR OB FSF Oe AKDAA BHO KHYK CO

 

 

other than its formal place of incorporation or principal place of business may be so
substantial and of such a nature as to render the corporation at home in that State,” will a
foreign corporation be subject to general jurisdiction. Daimler AG v. Bauman, 571 U.S.
117, 139 n.19 (2014); see also Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.
915, 919-20 (2011) (holding foreign subsidiaries of an Ohio corporation were subject
neither to general nor specific jurisdiction as to a lawsuit filed in North Carolina brought
by the estate of two minor North Carolina residents killed in a bus accident in France).
For example, in Helicopteros Nacionales de Colombia, S.A. v. Hail, 466 U.S. 408,
409-10 (1984), the survivors and representatives of four United States citizen-decedents
who died in a helicopter crash in Peru brought suit against a Colombian corporation with
its principal place of business in the city of Bogota. The plaintiffs filed suit in a Texas
district court on the basis that the defendant (1) negotiated a contract in Houston; (2)
purchased helicopters, spare parts, and accessories in Fort Worth; (3) sent prospective
pilots to Fort Worth for training; (4) had management and maintenance personnel visit Fort
Worth; and (5) received over $5 million in payments drawn upon the First City National
Bank of Houston. Jd. at 411. However, the defendant had no other contacts with the State
of Texas: It (1) was not authorized to do business there; (2) never had an agent for service
of process there; (3) never had any personal or real property in Texas; (4) never solicited
business in Texas; (5) never maintained any offices of establishments there; and (5) never
had any employees based there. Jd. The Supreme Court held that the assertion of general
jurisdiction over the defendant would violate the Due Process Clause. Id. at 418-19.
Movants argue that as in Goodyear and Helicopteros, the evidence in this case
“overwhelmingly demonstrates that Sunsplash/Ocean Rockets are not doing business in
California so as to submit itself to the general jurisdiction of the Court.” Mot. at 14:26-
15:1. They also contend that they are New Jersey boat builders and are “Tiln no sense...
at home in California,” so “general jurisdiction cannot be used to satisfy due process for
this Court to exercise personal jurisdiction over [them].” Jd. at 16:18-21. Plaintiff in
Limitation seems to tacitly admit that it is unlikely that Movants are subject to general
-19-

3:21-cy-00169-BEN-JLB

 
Oo fo sD A BP WY HY Fe

NM NB BR BR BR RDO Re SE SE el

 

 

jurisdiction, scantly addressing the issue and merely stating, “Movants may also be
subject to general jurisdiction in California, as they manufactured, sold, and delivered
at least one other vessel to a California tour boat company, indicating a potential domestic
course of business making them at home in this state.” Oppo. at 5:11-14. Movants reply
that their performance of a Construction Contract and delivery of the Vessel in New Jersey,
“and even one other vessel—also designed, built and delivered in New Jersey—simply do
not satisfy the ‘continuous corporate operations within a state ... so substantial and of such
a nature as to justify suit against it on a cause of action from dealings entirely distinct from
those activities’ to satisfy general jurisdiction.” Reply at 2:26-3:3.

Movants’ contacts with California are limited to asking Plaintiff in Limitation to
place their logo on the side of the Vessel in this case and the vessel in San Francisco (i.e.,
two advertisements in the forum state) and helping Plaintiff in Limitation transport the
canopy to California on one occasion and only because the original entity contracted to do
this task could no longer do it. These contacts pale in comparison to those the defendant
in Helicopteros had with the forum state. 466 U.S. at 411. Thus, if the Supreme Court
held that general jurisdiction over the Helicopteros defendant would violate the Due
Process Clause, so too would general jurisdiction in this case. Thus, the traditional bases
for general jurisdiction (e.g., the place of incorporation or principal place of business for a
corporation) are outside the forum state, and given Movants were not registered with the
California Secretary of State, and lack continuous and systematic contacts with California,
general jurisdiction is improper.

2. Specific Jurisdiction

“Where general jurisdiction is inappropriate, a court may still exercise specific
jurisdiction if the defendant has sufficient contacts with the forum state in relation to the
cause[s] of action.” Sher, 911 F.2d at 1361 (citing Data Disc, Inc. v. Sys. Tech. Assocs.,
Inc., 557 F.2d 1280, 1286 (9th Cir. 1977)). To evaluate whether the Court should assert
specific jurisdiction over Movants, the Court applies the Ninth Circuit’s three-pronged test
for determining whether a defendant has sufficient minimum contacts with the forum state.

-20-

3:21-cv-00169-BEN-JLB

 
Oo oOo ~F OW WO F&F WH NO =

NM NH HN KSB Re Se Re Se RP PEO ESE
PNRRRRBBHRSGCaerWABDREBAHRES

 

 

Glob. Commodities Trading Grp., Inc. v. Beneficio de Arroz Choloma, S.A., 972 F.3d 1101,
1107 (9th Cir. 2020). This test examines whether the (1) defendant has either purposefully
(a) directed his activities towards the forum state or initiated a transaction with the forum
state or one of its residents or (b) availed himself of the privileges and benefits of the forum
state permitting him to benefit from the protections of its laws; (2) cause of action arises
out of the defendant’s activities related to the forum state; and (3) assertion of jurisdiction
is reasonable and comports with “fair play and substantial justice.” See id.

As set forth below, the Court finds that Movants have neither purposefully availed
themselves nor purposefully directed their actions towards California. Additionally, the
cause of action does not arise out of Movant’s activities related to California, and asserting

personal jurisdiction over them would not comport with fair play and substantial justice.

a. Moving Defendants have neither purposefully directed their
activities towards the forum state nor purposefully availed
themselves of the forum

Although often conflated, purposeful direction and purposeful availment remain two
distinguishable concepts. Schwarzenegger, 374 F.3d at 802. Purposeful availment is most
frequently analyzed in suits evincing a defendant’s actions within the forum (such as
contracts), while purposeful direction utilizes evidence of a defendant’s actions outside the
forum state but directed at the forum (such as distribution or advertising) in order to
demonstrate the defendant purposefully directed his conduct. Jd. Purposeful direction
analysis relates more to suits involving torts, like the present limitation of liability case that
ultimately arises out of a personal injury. See Panavision Int’l, L.P. v. Toeppen, 141 F.3d
1316, 1321 (th Cir, 1998).

In this case, Plaintiff in Limitation’s Complaint for exoneration of limitation of
liability for damages alleges claims for (1) strict liability, (2) indemnity, and (3)
contribution. See Compl. In cases involving intentional torts, courts analyze purposeful

direction by applying the Calder effects test. Holland Am. Line Inc. v. Wartsila N. Am.,

-21-

3:21-cv-00169-BEN-JLB

 
oOo CO ~JT HN Ww BP WwW NF

BOBO et

 

 

Inc., 485 F.3d 450, 460 (9th Cir. 2007) (“We decline to apply Calder’ because it is well
established that the Calder test applies only to intentional torts, not to the breach of contract
and negligence claims presented here.”). In cases involving mere negligence or breach of
contract, however, courts analyze whether the defendant committed acts evidencing
purposeful availment of the forum state. To the extent Plaintiff's claims for indemnity and
contribution arise out of the Construction Contract, a purposeful availment analysis is
appropriate. Schwarzenegger, 374 F.3d at 802. Plaintiff in Limitation argues, however,
that its claims do not arise out of a contract. See Oppo. at 5:16-17 (“Star & Crescent’s
claims here do not arise out of the contract, but are based in tort and equity.”); see also id.
at 9:16-17 (same). With respect to the strict liability allegations, strict products liability is
not an intentional tort; rather, it qualifies as an abridged version of negligence.!° Thus, a
purposeful availment analysis is also appropriate for the strict products liability claims.

See, e.g., Macias v. LG Chem Lid., No. SA-CV-2002416-DOCADSX, 2021 WL 780478,

 

? When examining purposeful direction, the court looks to the “Calder effects test”

established by the Supreme Court’s holding that a foreign act aimed at and producing an
effect in the forum state “satisfies the first prong of the specific jurisdiction analysis.”
Pebble Beach, 453 F.3d at 1156 (citing Calder v. Jones, 465 U.S. 783 (1984). The Calder
effects test examines whether a defendant has (1) acted intentionally, (2) expressly aiming
his conduct at the forum state, and (3) caused a harm which was foreseeably going to be
suffered in the forum state. Pebble Beach, 453 F.3d at 1156. Plaintiff in Limitation appears
to advocate that the Calder effects test applies to this case. See, e.g., Oppo. at 10:4-7 (“By
the alleged wrong (installation of a defective seatbelt) said to have occurred in the
construction of the PATRIOT in New Jersey, Movants caused a detrimental effect in the
forum state of California: injuries to Ms. Spurr, a California resident, and exposure to
liability for Star & Crescent from the same incident.”). To the extent Plaintiff advances
this argument, the Court rejects it given the Calder effects test does not apply to this case.
10 Negligence requires proof of (1) a duty of care, (2) the breach of which (3) caused
(4) the plaintiff's damages. Monroe v. Zimmer U.S. Inc., 766 F. Supp. 2d 1012, 1028 (E.D.
Cal. 2011). With strict liability, the plaintiff still needs to prove breach of a duty, causation,
and damages, but the defendant has an absolute duty to make products safe; therefore, the
defendant is strictly liable for the plaintiffs injuries caused by the defendant’s products
without the plaintiff having to prove that the defendant acted negligently. See id (noting
that for a strict products liability claim, a plaintiff must only show “that the injury to the
plaintiff was caused by the defective condition”).

-2).

3:21-cv-00169-BEN-JLB

 
BOBO BR ORDO ee eet

Oo Oo sD UO FSF WD LY

 

 

at *3 (C.D. Cal. Feb. 28, 2021) (“Because plaintiff's action is based upon strict products
liability ..., this Court applies the ‘purposeful availment’ framework, which asks whether
a defendant has “deliberately engaged in significant activities within a State” such that it
“has availed [it]self of the privilege of conducting business there.”’”); Haines v. Get Air
LLC, No. CV-1500002-TUCRMEJM, 2017 WL 1067777, at *7-8 n.4 (D. Ariz. Feb. 24,
2017), report and recommendation adopted sub nom. Haines v. Get Air Tucson Inc., 2017
WL 1057966 (D. Ariz. Mar. 21, 2017) (noting that “Plaintiff's claims against Pacific are
based on products liability and negligence; thus, the Calder test for intentional torts does
not apply”). In sum, as Movants note in their reply, “[t]he proposition presented by
Plaintiff—the effects test—relates only to cases involving intentional torts, not unintentional
torts such as the negligence claimed here.” Reply at 4:2-4.

In sum, as applies to this case, for the Court to find personal jurisdiction over
Movants, it must determine they “purposefully availed themselves of the privilege of
conducting activities within California, thus invoking the benefits and protection of its
laws.” Mot. at 17:16-20. Yet, Movants argue “[t]he facts of the matter clearly do not
support such a finding.” Jd. at 17:20. The “‘purposeful availment’ requirement ensures
that a defendant will not be haled-into a jurisdiction solely as a result of ‘random,’

‘fortuitous,’ or ‘attenuated’ contacts, or of the ‘unilateral activity of another party or a third

33%

person.’” Burger King, 471 U.S. at 475 (internal citations omitted). In this case, Movants
negotiated the Construction Contract from New Jersey; signed the Construction Contract
in New Jersey; constructed the Vessel in New Jersey; delivered the Vessel in New Jersey;
and are residents of New Jersey. See Mot. at 17:21-24. However, even if the defendant is
not physically present with the forum state, its deliberate activities within the forum state
or creation of continuing obligations with the forum or any of its residents invoking the
benefits and protections of the laws of that forum, satisfy the purposeful availment
requirement. Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 417 (9th Cir. 1997).
Although contracts typically trigger a purposeful availment analysis, a cause of
action relating to a defendant’s distribution or advertising is examined through a purposeful
-23-

3:2.1-cy-00169-BEN-JLB

 
0 Oo DO WN B&B WwW WH FL

BORO ee

 

 

direction analysis. See Schwarzenegger, 374 F.3d at 802. Here, however, even though
Movants advertised within the forum, there is nothing in the record to suggest that Ms.
Spurr’s injuries in any way related to a single advertisement on the side of the Vessel for
Movants’ shipbuilding services, and although Plaintiff relies on the advertisement as a
basis for jurisdiction, the Complaint never alleges the claims arise out of the advertisement.
See, e.g., Pebble Beach, 453 F.3d at 1156 (failing to uncover any activities by Caddy which
took place within the forum or would enable him to benefit from the protection of the laws
of the forum state). In fact, courts have consistently held that “print advertisements that
incidentally may have made their way to [a forum state do not] support a finding of
jurisdiction without more substantial evidence of contacts with the state.” Holland Am.
Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 460 (9th Cir. 2007) (finding the plaintiff
failed to demonstrate that the defendants’ “extraordinarily limited contacts with
Washington g[al]ve rise to personal jurisdiction there” where the plaintiff “provided the
court with a copy of a single advertisement,” and there was “no evidence that this
advertisement was designed specifically for the Washington market”). Thus, the fact that
Movants’ advertisement once, or even twice (considering the boat in San Francisco, which
is entirely unrelated to this case), entered California does not create a basis for specific
jurisdiction in this case, especially considering Movants built the Vessel in New Jersey and
had no say over where the purchaser took the Vessel.

Plaintiff in Limitation also argues Movants knew the Vessel would end up in
California, see Oppo. at 5:2-10, 10:20-23, but that also fails to create a basis for subjecting
them to liability. For example, in World-Wide Volkswagen Corp. v. Woodson, the Supreme
Court rejected the proposition that a consumer’s unilateral act of bringing the defendant’s
product into the forum state represents a sufficient constitutional basis for personal
jurisdiction over the defendant. 444 U.S. at 288. The World-Wide plaintiffs, who were
New York residents, purchased a new Audi automobile, which they drove through
Oklahoma one year later. Jd. While traveling through Oklahoma, another car struck their
car, causing a fire that severely burned one of the plaintiffs and her two children. Jd. The

-24.

3:21-cv-00169-BEN-JLB

 
Oo ce ss DO A Se WwW Be

BOBO se

 

 

plaintiffs brought a products-liability action in the Oklahoma district court, claiming
injuries from the defective design and placement of the Audi’s gas tank and fuel system.
Id. One of the named defendants included, World-Wide Volkswagen Corp., a regional
Audi distributor (““WWVC”), while the other defendant, Seaway Volkswagen, Inc., was a
New York corporation and retail dealer (“Seaway”). Jd. at 288-89. The Supreme Court
held that WWVC and Seaway had not purposefully availed themselves of the privileges
and benefits of Oklahoma law given they (1) carried “on no activity whatsoever in
Oklahoma”; (2) closed no sales there; (3) performed no services there; (4) never solicited
business there “either through salespersons or through advertising reasonably calculated to |
reach the State,” (5) did not “regularly sell cars at wholesale or retail to Oklahoma
customers or residents,” and (6) did not “indirectly, through others, serve or seek to serve
the Oklahoma market.” Jd. Instead, the plaintiffs sought “to base jurisdiction on one
isolated occurrence and whatever inferences can be drawn therefrom: the fortuitous
circumstance that a single automobile, sold in New York to New York residents, happened
to suffer an accident while passing through Oklahoma.” Id.

Like Seaway and WWVC in World-Wide, Movants have not (1) carried on any
activity in California; (2) closed any sales here (regularly or otherwise); or (3) performed
any services here. 444 U.S. at 295. Instead, like the World-Wide plaintiffs, Plaintiff in
Limitation seeks to base jurisdiction “on one isolated occurrence and whatever inferences
can be drawn therefrom: the fortuitous circumstance that a single [boat], sold in
[California] to [California] residents, happened to suffer an accident while” navigating the
waters of California. Id. The World-Wide Court also expressly rejected the plaintiffs’
argument “that because an automobile is mobile by its very design and purpose it was
‘foreseeable’ that the Robinsons’ Audi would cause injury in Oklahoma.” Jd. It noted that
““foreseeability’ alone has never been a sufficient benchmark for personal jurisdiction
under the Due Process Clause.” Jd. If it were, “a local California tire retailer could be
forced to defend in Pennsylvania when a blowout occurs there; a Wisconsin seller of a
defective automobile jack could be haled before a distant court for damage caused in New

-25-

3:21-cv-00169-BEN-JLB

 
wo wo ~ DN wm F& W NH

BROOD i RE ee es eel

 

 

Jersey; or a Florida soft-drink concessionaire could be summoned to Alaska to account for
injuries happening there.” Jd. at 296 (internal citations omitted). In sum, like the plaintiff-
consumers in World-Wide, who unilaterally brought the product they purchased (i.¢., their
Audi) into the forum state (Oklahoma) even though they purchased it in New York, 444
U.S. at 288, Plaintiff in Limitation unilaterally elected to bring the product they purchased
(i.2., the Vessel) to San Diego, California even though they purchased it in New Jersey.

Seven years after World-Wide, in Asahi Metal Indus. Co. v. Super. Ct. of Cal., Solano
Cnty., 480 U.S. 102 (1987), the Court expanded on World-Wide, by announcing the “stream
of commerce plus” theory. The Asahi Court held that “[t]he placement of a product into
the stream of commerce, without more, is not an act of the defendant purposefully directed
toward the forum State.” Asahi, 480 U.S. at 112. The Asahi Court recognized that conduct
potentially satisfying the “more” requirement included “designing the product for the
market in the forum State, advertising in the forum State, establishing channels for
providing regular advice to customers in the forum State, or marketing the product through
a distributor who has agreed to serve as the sales agent in the forum State.” Jd Whether
the “additional conduct” alleged is sufficient to constitute purposeful availment is a case~
by-case analysis particular to each Defendant.

Plaintiff in Limitation argues that “[t]he clear purpose of the [logo] clause was to
ensure the advertisement of Movants’ website, products and services in California, as a
means of generating more business.” Oppo. at 8:8-10. Plaintiff also points out that “[a]
state generally has ‘manifest interest’ in providing its residents with a convenient forum for
redressing injuries inflicted by out-of-state actors.” Jd. at 9:25-27 (citing Burger King, 471
U.S. at 473). Movants reply that Plaintiff in Limitation relies on the Construction Contract,
efforts leading up to its execution, and economic benefits derived therefrom to argue Movants
knew and expected the Vessel would be used in California but never cites any alleged tortious
acts demonstrating how Movants availed themselves of the benefits and privileges of
California. Reply at 4:17-23.

Under Asahi, Movants (1) designed the product (although not specifically for the

-26-

3:21-cy-00169-BEN-JLB

 
Oo co ~J DW UA F&F W LY

BO BRO BRD ORD ss

 

 

market in California) and (2) advertised in the forum state. 480 U.S. at 112. However,
they did not (1) establish channels for providing regular advice to customers in California
or (2) market the product through a distributor who agreed to serve as a sales agent in
California. Jd. While Movants helped get the product here, they did not decide where the
Vessel was going or would stay. Instead, Plaintiff in Limitation’s “unilateral act of
bringing the defendant’s product into the forum State was [not] a sufficient constitutional
basis for personal jurisdiction over the defendant.” Id.

Finally, Plaintiff in Limitation relies on Jones Enterps., Inc. v. Atlas Serv. Corp., 442
F.2d 1136 (9th Cir. 1971) to argue this Court has personal jurisdiction. However, Jones is
inapposite for several reasons. First, Jones involved a motion to quash service of process
rather than a motion to dismiss for lack of personal jurisdiction. 442 F.2d at 1137-38.
Moreover, Jones predates Asahi, which adopted the “stream of commerce” plus theory and
expressly overruled the proposition that “placement of a product into the stream of
commerce, without more, is not an act of the defendant purposefully directed toward the
forum State.” Asahi, 480 U.S. at 112; see also Reply at 4:26-28 (noting that Jones
“predates the three-prong jurisdiction test which is controlling”). Thus, Plaintiff in
Limitation’s reliance on World-Wide to argue that delivery “into the stream of commerce
with the expectation that they will be purchased by consumers in the forum State,” Oppo.
at 11:20-25 (citing World-Wide Volksagen, 444 U.S. at 297-98), is also inapposite as that
case also preceded Asahi by seven years. Accordingly, the Court rejects Plaintiff in
Limitation’s reliance on Jones to argue the Jones standard was met here solely because
Movants, like the Jones defendant, “directly contracted with a San Diego, California
based tour boat company, knew that the PATRIOT was to be operated in San Diego,
agreed to perform warranty repairs at a specific shipyard in Chula Vista, and even helped
deliver the vessel to San Diego.” Oppo. at 10:20-23. Plaintiff in Limitation’s argument
that just because Movants performed their work knowing the end product would end up in
San Diego is sufficient to subject them to specific jurisdiction is unpersuasive. See, e.g.,
Oppo. at 10:27-11: (arguing that Movants’ argument that “placement of a product into the

-27-

3:21-cy-00169-BEN-JLB

 
Dp wn DA MH BW WH =

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

stream of commerce is insufficient to support jurisdiction” is incorrect).

Despite relying on legal propositions overruled by Asahi, Plaintiff in Limitation
proceeded to rely on Asahi to argue that Movants, unlike the Asahi defendant, did more
than simply place a product into the stream of commerce because they (1) assisted in
transporting the product into the state; (2) agreed to perform repairs on the product within
the forum state; (3) advertised in California; (4) built one other vessel for another California
owner that is also used in California!'; (5) derived substantial gross income from their
“forum-related activities”'?; and (6) participated in prior negotiations, which in part, took
place in California given they took place by telephone/skype. Oppo. at. 11:6-12:14.
However, the Court notes that (1) transportation of the canopy was not originally part of
the Construction Contract and was done as a favor after Plaintiff in Limitation’s vendor
could not complete the task; (2) the repairs of the Vessel were only if issues arose within
the first ninety (90) days, which never occurred; (3) case law has confirmed a single

advertisement is not enough to establish jurisdiction; (4) the other vessel was also designed,

built, and delivered in New Jersey, and neither party indicates whether Movants knew it

 

1! Plaintiff in Limitation points out that Movants’ website advertises by showing a

photograph of the Vessel in San Diego, California. See https://www.oceanrockets.com/
photo-gallery. Oppo. at 6:18-7:2. However, Movants correctly reply that the proposition
that a website available nationally may create a basis for personal jurisdiction has been

|| dismissed “out of hand.” Reply at 5:26-28; see also CollegeSource, Inc. v. AcademyOne,

Inc., 653 F.3d 1066, 1075-76 (9th Cir. 2011) (“Ifthe maintenance of an interactive website
were sufficient to support general jurisdiction in every forum in which users interacted with
the website, ‘the eventual demise of all restrictions on the personal jurisdiction of state
courts’ would be the inevitable result.”).

2 Plaintiff raises the fact that Movants received payment from Plaintiff in Limitation,
who withdrew and transferred the money from its bank in California. However, “[t]he
mere act of sending payment to an Illinois company does not suffice to confer personal
jurisdiction over a foreign party.” Ingersoll Mill. Mach. Co. v. J. E. Bernard & Co., 508
F, Supp. 907, 912 (N.D. Ill. 1981) (noting that “[e]ach transaction must be viewed ‘in a
realistic commercial light’ and the sending of blank contracts or commissions to persons
in the forum state is not necessarily sufficient to require the out-of-state party to defend an
action brought in that forum”).

13 See Reply at 2:26-28.

-28-

3:2 1-cv-00169-BEN-JLB

 
oOo fo “4 Dw A Re WH WP

BBR ORD ORR i sa esa

 

 

would be used in California; (5) the income derived was from constructing the boat in New
Jersey, not from “‘forum-related activities,” but rather New Jersey related activities; and (6)
to the extent the negotiations on Mr. Engel’s end took place in California, they took place
in New Jersey on Mr. Yank’s end. Thus, none of these factors persuades the Court that the
assertion of jurisdiction over Movants would be appropriate.

The Court finds that Movants have not purposefully availed themselves of the
privileges and benefits of California.

b. Whether the claim arises within the forum

Movants argue they are also not subject to specific jurisdiction because “Plaintiff's
claims against Sunsplash/Ocean Rockets do not rise out of, and are not related to, any
activities of Sunsplash/Ocean Rockets within California.” Mot. at 17:25-26. Plaintiff in
Limitation responds that “Movants’ forum-related activities relative to the construction [of
the Vessel], which included the selection and installation of the allegedly defective seatbelt |
that resulted in Ms. Spurr’s injury, were manifold and substantial and support personal
jurisdiction as to this dispute.” Oppo. at 10:1-4. Plaintiff in Limitation elaborates that
“Tb}y the alleged wrong (installation of a defective seatbelt) said to have occurred in the
construction of the PATRIOT in New Jersey, Movants caused a detrimental effect in the
forum state of California: injuries to Ms. Spurr, a California resident, and exposure to
liability for Star & Crescent from the same incident.” Oppo. at 10:4-7. Further, “[t]he
connection between Star & Crescent’s claims and Movants’ California-related contacts is
undeniable: had it not been for Movants’ constructing and delivering the PATRIOT, a
vessel they expected and intended would be operated in San Diego Bay, this incident and
the resulting lawsuit would have never occurred.” Jd. at 12:26-13:2. Movants reply that
“Plaintiff conflates contract-based contacts: negotiation, construction and delivery of two
vessels in New Jersey, and contractual terms to deliver it to New Jersey and later transport
it to California, with its tort claims related to product defects.” Reply at 5:16-19. They
elaborate that Plaintiff also fails to (1) allege with any specificity how Movants’ “contract
to construct a vessel, and actions or activities thereunder led to the current torts alleged or

-29.

3:2 1-cv-00169-BEN-JLB

 
Oo co ~I Bw A FP W HO

NH NO HOR Be SFO RP OE RP SE Sl
PNRPRRRBBHRSFUCarDaADREBRE S

 

 

(2) articulate how an injury aboard a vessel in 2018 is derived from, or connected with, the
ultimate existence of the Vessel delivered to New Jersey in June 2013, Jd. at 5:19-23.

To determine whether the cause of action arises out of “forum-related activities,” the
Ninth Circuit looks to whether “but for” the forum contacts the claim would have arisen.
Ballard v. Savage, 65 F.3d 1495, 1500 (9th Cir. 1995). For example, in Ballard, the Ninth
Circuit concluded the plaintiff's claim arising out of a Ponzi Scheme would not have arisen
“but for” the foreign defendant’s contacts with the forum {(i.e., doing business in the United
States), finding the plaintiff carried her burden of proof. Ballard, 65 F.3d at 1500.
Similarly, in Panavision, the same court held that “but for” defendant Dennis Toeppen’s
actions (i.e., registration of the plaintiff's trademarks as his own domain names on the
Internet), the harm (i.e., trademark infringement) would not have occurred. Panavision,
141 F.3d at 1322. In this case, on the other hand, the harm is Plaintiff in Limitation’s
potential liability for Ms. Spurr’s injuries, which arose while she was riding on a boat
constructed by Movants. However, the harm (7.2., payment of a judgment to Ms. Spurr)
has not yet occurred. Further, Movants’ limited contact with the forum included helping
transport the canopy, two advertisements on the side of two boats in California, and
entering into a contract with Plaintiff in Limitation. Certainly, “but for’ Movants’
construction of the Vessel, Ms. Spurr would not have been injured. However, insufficient
evidence exists to allow this Court to include that Plaintiff in Limitation’s liability action
arises out of Movants’ forum related activities instead of a third-party’s act of negligence,
or even Plaintiff in Limitation’s own potential negligence in maintaining the boat.

Further, Plaintiff in Limitation’s Complaint alleges that Ms. Spurr’s injuries
occurred on August 5, 2018, “during a high-speed turning maneuver,” when “her safety
belt became undone, and Spurr hit her head on a metal railing attached to the M/V
PATRIOT adjacent to Spurr’s seat.” Compl. at 5, 19. Thus, the Complaint suggests that
potentially the “high speed maneuver” as well as the metal railing and safety belt were
responsible for Ms. Spurr’s injuries. See id. However, the Complaint also pleads that H.O.
Bostrom and Seatbeltplant.com “supplied Builder Defendants with the passenger seats and

-30-

3:21-cv-00169-BEN-JLB

 
oO co ~JD DW A f& WwW NO —

NM NO BRR RR RR OR Sl lll

 

 

seatbelt equipment, which Builder Defendants then installed on board the M/V PATRIOT.”
Compl. at 5, 7 18; see also id. at 8, § 37 (pleading that “Plaintiff in Limitation avers that
Spurr’s injuries, if any, were caused by the strict products liability of Builder Defendants,
H.O. Bostrom and/or Seatbeltplanet.com in their respective capacities as designers,
manufacturers, and sellers of the allegedly inherently defective seat and/or seatbelt
equipment which allegedly gave way resulting in physical injuries to Spurr”). In sum, even
if the Court had personal jurisdiction over Movants, Plaintiff in Limitation’s claims suggest
other parties may be responsible for Ms. Spurr’s injuries, and it is not clear that her injuries
arose “but for” Movants construction of the Vessel, which occurred outside of the forum.

Finally, Movants note in their reply brief that their “involvement in this matter has
absolutely no bearing on the admiralty relief sought the Plaintiff in its Limitation Action
and their dismissal would not frustrate the purpose of the Limitation Act itself’ because
“Tcjontrary to Plaintiff's assertions, this matter is not a complex admiralty action; at least
as it relates to... Moving Defendants.” Reply at 7:23-8:1. Movants are correct. First,
dismissing Movants for lack of personal jurisdiction does not contravene the purpose of a
limitation action because such actions serve to prevent vessel owner from having to answer
multiple claims. 46 U.S.C. § 30511(c) (providing that once the owner has complied with
the aforementioned security requirement, “all claims and proceedings against the owner
related to the matter in question shall cease”); FED. R. Civ. P., Supp. R. F(1), @); /m re
Complaint of Ross Island Sand & Gravel, 226 F.3d 1015, 1017 (9th Cir. 2000)); Matter of
Bowoon Sangsa Co., Ltd., 720 F.2d 595, 597-98 (9th Cir. 1983) (“Provided their lawsuits
are subject to the orders of a district court, all damage claimants may be enjoined from
maintaining separate suits and required instead to file their claims in the limitation
proceeding.”). The primary function of limitation actions is not to allow the vessel owner
to simultaneously litigate all claims brought by the owner against it while also pursuing
indemnity and contribution claims against others—in this case, non-resident defendants—
in a forum with which those third parties lack sufficient minimum contacts.

Second, Movants point out that Plaintiff in Limitation’s claims against Movants do

-3]-

3:21-cv-00169-BEN-JLB

 

 
oO ce ~) DW wr SP WH YPN

RB RO ORD OR

 

 

not fall within the Court’s admiralty jurisdiction, Reply at 7:25-8:1, and as such, this Court
lacks subject matter jurisdiction over Plaintiffs claims for indemnity and contribution
against Movants. See, e.g., 1 Benedict on Admiralty § 186 (2021) (noting that “[i]n the
United States it is settled by authority that a contract for building a ship, or supplying
materials for her construction, is not a maritime contract,” and “[t]he supplying of the
original equipment of the vessel, as well as the building of the hull, is held to be outside of
the admiralty jurisdiction”); see also Hatteras of Lauderdale, Inc. v. Gemini Lady, 853 F.2d
848, 852 (11th Cir. 1988) (affirming the district court’s imposition of sanctions against
plaintiff's counsel pursuant to FRCP 11 for alleging admiralty jurisdiction without making
a meritorious or good faith argument as to why the law should change given “the law is
very clear that a contract for construction or sale of a vessel is not maritime in nature”);
Boat LaSambra v. Lewis, 321 F.2d 29, 1966 AMC 691 (9th Cir. 1963) (finding dismissal
for lack of admiralty jurisdiction appropriate over a dispute arising out of a contract for
accessories that the defendant knew would be original equipment and became an integral
part of the boat, which (1) “function[ed] ... to make the boats safer and more useful as [a]
pleasure craft,” (2) “were purchased before the boats were ever,” and (3) “were installed
when the boats were still undelivered and at the dealer’s premises”). The Complaint pleads
that “with respect to Defendants, this Court has original jurisdiction over same [sic] under
28 U.S.C. § 1332 (diversity) . .. and 28 U.S.C. § 1333 (admiralty).” Compl. at 2, q 1.
Although the Court may have diversity jurisdiction over this case, the Complaint contains
no specific allegations as to the amount-in-controversy, and it appears no basis for
admiralty jurisdiction exists (as to Movants).

Third, and more importantly, Movants also point out that “the statute of limitations
for Plaintiff's indemnity action against the Moving Defendants does not start to run until
Plaintiff is found liable to the Claimant for her injuries.” Reply at 8:1-4 (citing Christian
v. Cty. of L.A., 176 Cal. App. 3d 466, 471 (1986). Indeed, under both California and New
Jersey law, claims for equitable indemnity and contribution accrue once the party seeking |
indemnification or contribution “incurs the loss of payment for the underlying claim or

-32-

3:21-cv-00169-BEN-JLB

 
Co co ~) DH A fH WH KH

NB BO NO ND RD OR Oe OO Rr Sl ll ll

 

 

judgment not when the underlying injury occurs.” See Seibels Bruce Grp., Inc. v. RJ.
Reynolds Tobacco Co., No. C-99-0593 MHP, 1999 WL 760527, at *8 n.8 (N.D. Cal. Sept.
21, 1999) (applying California law); Mettinger v. Globe Slicing Mach. Co., 153 N.J. 371,
387 (1998) (noting that “the statute of limitations pertaining to a defendant’s claim for
contribution or indemnification begins to accrue when the plaintiff recovers a judgment
against it”). Thus, in this case, Plaintiff in Limitation’s claims for relief for contribution
and indemnification have not yet accrued and are not yet ripe.‘ Rather, Plaintiff in
Limitation’s claims against the defendants essentially seeks an advisory opinion on
whether they may or may not be liable in the event Plaintiff in Limitation is liable for Ms.
Spurr’s injuries. The Court acknowledges that this issue is complex given FRCP 14 and
Supplemental Rule C also allow a plaintiff in limitation to bring in third-party defendants
on the basis of indemnity and contribution; however, Plaintiff in Limitation did not bring
Movants in pursuant to those rules. In either event, it would not change this Court’s lack
of jurisdiction over Movants.

c. Asserting Personal Jurisdiction Over Defendants Would be
Unreasonable

- Plaintiff in Limitation argues that “[d]ismissing Movants for lack of personal

jurisdiction would substantially frustrate the purpose of the limitation act.” Oppo. at 15:1-

 

M4 Article III of the United States Constitution limits the subject-matter jurisdiction of

federal courts to justiciable “cases” and “controversies.” U.S. CONST., ART. I], § 2. The
United States Supreme Court has held that for a case to meet the justiciability requirement,
a plaintiff must show (1) standing; (2) that the case is ripe; (3) the case is not moot; and (4)
the case does not involve a political question. DaimlerChrysler Corp. v. Cuno, 547 U.S.
332, 335 (2006). For a case to qualify as ripe, it “must. . . not [be] dependent on
‘contingent future events that may not occur as anticipated, or indeed may not occur at
all.” Trump v. New York, 141 S. Ct. 530, 535 (2020) (quoting Texas v. United States, 523
U.S. 296, 300 (1998)). This is because the role of federal courts “is neither to
issue advisory opinions nor to declare rights in hypothetical cases, but to adjudicate live
cases or controversies consistent with the powers granted the judiciary in Article IIT of the
Constitution.” Skyline Wesleyan Church v. California Dep’t of Managed Health Care, 968
F.3d 738, 746 (9th Cir. 2020).

-33.-

3:21-cv-00169-BEN-JLB

 
Oo fo 4 BA Ww S&F WY NH

BOB i a Seal

 

 

2. It also notes that “because of this Court’s monition, any action against Movants in New
Jersey may be stayed pending resolution of Star & Crescent’s limitation action.” Jd. at
15:2-4, Thus, Plaintiff in Limitation argues that “[e]fficient resolution of this case demands
that jurisdiction be asserted over Movants in California, to avoid a multiplicity of action
across two states.” /d. at 15:4-6. Movants reply with a litany of reasons as to why asserting
personal jurisdiction over them would be unfair. Reply at 6:9-8:10. However, the Court
need not analyze the third factor of the Ninth Circuit’s test, which examines whether the
reasonableness of asserting personal jurisdiction, because “[t]he plaintiff bears the burden
of satisfying the first two prongs of the test.” Schwarzenegger 374 F.3d at 802. “If the
plaintiff fails to satisfy either of these prongs, personal jurisdiction is not established in the
forum state.” Jd. Only where the plaintiff succeeds in satisfying both of the first two
prongs, does the burden shift to the defendant “to ‘present a compelling case’ that the
exercise of jurisdiction would not be reasonable.” Jd. (declining to analyze reasonableness
after the plaintiff failed to satisfy the first prong) (citing Burger King, 471 U.S. at 476-78).

Here, because Plaintiffin Limitation failed to carry its burden on the first two prongs,
the Court need not analyze the last prong. However, even if it were to analyze that prong,
given Movants are foreign corporations, the burden on the defendant would outweigh other
fairness factors in determining whether or not asserting specific jurisdiction over them is
reasonable. Core-Vent, 11 F.3d at 1113; see also Exter Shipping Ltd. v. Kilakos, 310 F.
Supp. 2d 1301, 1319, 1327 (N.D. Ga. 2004) (granting the defendants’ motion to dismiss
for lack of personal jurisdiction in a maritime case brought pursuant to 28 U.S.C. § 1333
because the court’s assertion of personal jurisdiction over the defendants, who were
citizens of Greece, would not comport with traditional notions of fair play and substantial
Justice where the defendants did not {1) own, rent, use, or possess any real or personal
property in Georgia; (2) maintain any bank accounts, telephone listings, or mailing
addresses there; and (3} have an agent for service of process there).

B. __ Plaintiff’s Request for Jurisdictional Discovery

Plaintiff in Limitation argues that “[i]f... the Court finds that Star & Crescent has

-34-

3:2 1-cv-00169-BEN-JLB

 
Oo oOo ~~ BD A BP WH LPO Se

NM BF BO BRD ORD ORDO ee

 

 

not established a prima facie case of personal jurisdiction over the Movants exists, Star &
Crescent respectfully requests that it be allowed to conduct jurisdictional discovery before
this Motion is decided.” Oppo. at 15:9-12. Movants reply that “[hjaving failed to show
that this Court should grant specific jurisdiction over the Moving Defendants, the Plaintiff
should not be rewarded by engaging in a costly and fruitless search for more ‘evidence’ of
jurisdiction,” which would end up qualifying as “fruitless fishing expedition.” Reply at
8:11-20.

The Ninth Circuit has reiterated that district judges have discretion to allow
jurisdictional discovery. See, e.g., Am. W. Airlines, Inc. v. GPA Grp., Ltd., 877 F.2d 793,
800-01 (9th Cir. 1989) (holding “that the district court did not abuse its discretion in
deciding the jurisdictional issue without allowing additional time for discovery”).
“Nevertheless, it is not an abuse of judicial discretion to deny discovery before dismissing
on jurisdictional grounds ‘when it is clear that further discovery would not demonstrate
facts sufficient to constitute a basis for jurisdiction.’” Orchid Biosciences, Inc. v. St. Louis
Univ., 198 F.R.D. 670, 673 (S.D. Cal. 2001). Plaintiff in Limitation argues that the fact
that Movants built one other boat in California and asked Plaintiff in Limitation to place
their logo on the Vessel “suggest that Movants had a stream of business making them ‘at
home’ in the state.” Oppo. at 15:21-16:7. The Court has already addressed that two
advertisements and vessels in use in California do not create sufficient minimum contacts.
Plaintiff in Limitation’s request to conduct discovery to see if there are more boats in
California arises from nothing more than speculation and directly contradicts Mr. Yank’s
declaration to the contrary. Moreover, even if there were other boats in use in California
that had Movants’ advertisement on them, it would not change the fact that Movants are
not licensed to do business in California, operate in New Jersey, have no officers here, and
nothing suggests that they have reached out to the forum state.

The Court finds the record in this case adequate to show a lack of personal
jurisdiction and declines Plaintiff in Limitation’s request for jurisdictional discovery. See, |
e.g., Kevin Barry Fine Art Assocs. v. Ken Gangbar Studio, Inc., 486 F. Supp. 3d 1353,

35- |

3:21-cv-00169-BEN-JLB

 
oOo co ws DBA OA PF WH LH Re

BoB ee eee
PNRRRBBRNRSEORZERWAARBHAS

 

 

1362 (N.D. Cal. 2020) (granting a motion to dismiss while noting that jurisdictional
discovery could not create jurisdiction where the jurisdictional facts were not disputed and
the party contesting jurisdiction’s only connection to the case was through work performed
in another state, which was insufficient to show California contacts). |

C. Motion to Dismiss for Improper Venue

Movants seek dismissal of this case pursuant to Rule 12(b)(3) on the basis that
Plaintiff in Limitation bases its claims on the Construction Contract, but that contract
contains a forum selection clause, choice of law clause, and arbitration provision. Reply
at 18:23-19:22. Plaintiff in Limitation argues that assuming the arbitration “clause were at
all relevant to the claims in dispute here (which it is not), it still would not apply to Star &
Crescent’s claims against Oceanrockets, because Oceanrockets was not a party to the
Construction Contract.” Oppo. at 16:21-24. The Court agrees that Ocean Rockets was not
a party to the Construction Contract; however, New Jersey law does not foreclose the
possibility that if Ocean Rockets is a subsidiary or parent company of Sunsplash, it may
still be subject to the arbitration provision. See Hirsch v. Amper Fin. Servs., LEC, 215 N.J.
174, 188 (2013). As to Sunsplash, Plaintiff in Limitation argues that “the Ninth Circuit has
held that the phrase ‘arising out of is not broad enough to compel arbitration of tort claims
related to underlying contracts.” Oppo. at 17:23-18:4. However, Plaintiff in Limitation’s
claims are not tort claims. They are claims for equitable contribution and indemnity.
Nonetheless, Movants contend that Plaintiff in Limitation’s lawsuit “is really a contract
claim masquerading as a tort claim.” Reply at 9:10-11. Movants contend that “[t]his
dispute undeniably relates to the Construction Contract” given Section 15.1 requires
arbitration of “any dispute which may arise between the parties.” Reply at 9:11-15.
Further, Section 16.2 of the Construction Contract provides that the parties “consent to the
jurisdiction of the court of the State of New Jersey,” and that “Cape May Count New Jersey
will be the proper venue for legal action.” Reply at 9:15-18.

Rule F provides that a complaint for limitation of liability “shall be filed in any
district in which the vessel has been attached . . . to answer for any claim with respect to

-36-

3:2 1-cv-00169-BEN-JLB

 
Oo wo HN DB wm BP WH VY

~wNM bd BRO BD BRD eR RPE RF OP OO ESO Sl hl

 

 

which the plaintiff seeks to limit liability; or, ifthe vesse! has not been attached or arrested,
then in any district in which the owner has been sued with respect to any such claim.” FED.
R. Civ. P., Supp. R. F(9). In this case, at the time Plaintiff in Limitation had filed suit, it
had already been sued in the San Diego Superior Court, making this district the appropriate
venue. However, Rule F also states that “[flor the convenience of parties and witnesses,
in the interest of justice, the court may transfer the action to any district; if venue is wrongly
laid the court shall dismiss or, if it be in the interest of justice, transfer the action to any
district in which it could have been brought.” Jd, That being said, because the Court has
already determined that Movants are not proper parties to his lawsuit, their convenience no
longer factors into this Court’s consideration, meaning the request is moot. See, e.g., Tur
v. YouTube, Inc., 562 F.3d 1212, 1214 (9th Cir. 2009) (concluding “that an issue is
moot when deciding it would have no effect within the confines of the case itself”). Thus,
even though 28 U.S.C. § 1631 allows a court to transfer or dismiss a case after determining
it lacks personal jurisdiction, Fitbit, Inc. v. Koninklijke Philips N.V., 336 F.R.D. 574, 586-
87 (N.D. Cal. 2020), the Court notes that other defendants remain in this case who have
not only failed to contest the Court’s personal jurisdiction but also waived their ability to
do so by responding to the Complaint. See Answers, ECF Nos. 23 (Seatbeltplanet.com),
32 (H.O. Bostrom). Further, because—when disregarding the propriety of Plaintiff in
Limitation’s claims against Movants for contribution and indemnity—-venue of the
Limitation Action is otherwise proper, and Movants seek transfer to a non-federal forum
tribunal (.e., an arbitrator) on the basis of a forum selection clause, as is the case here, a
motion to dismiss for improper venue pursuant to Rule 12(b)(3) is not the proper means
for challenging venue. See Atl. Marine, 571 U.S. at 56.

Thus, Movants’ Motion to Dismiss for Improper Venue is DENIED AS MOOT.
Vv. CONCLUSION

Although the Court dismisses Movants from this matter, the dismissal is without
prejudice. See, e.g., Kevin Barry Fine Art Assocs. v. Ken Gangbar Studio, Inc., 486 F.
Supp. 3d 1353, 1362 (N.D. Cal. 2020) (granting a motion to dismiss for lack of personal

-37-

3:21-cv-00169-BEN-JLB

 
Oo 7Oo SS DH A SP WY HB

wo ~wpo BY VN BO Ke Re Re Re SFP OP ll lL

 

 

jurisdiction while noting that the “dismissal is without prejudice to KGSI’s ability to pursue
its claims in any other district where personal jurisdiction lies”). Consequently, Plaintiff
in Limitation can, should it believe a basis exists for doing so, file suit in an appropriate
forum having in personam jurisdiction over Movants. Plaintiff filed surt on January 28,
2021, see ECF No. 1, and as the Court’s previous order established, “because none of Ms.
Spurr’s notices provided before July 28, 2020 evidenced a reasonable possibility that the
damages would exceed the value of the Vessel,” Order, ECF No. 12 at 21:21-24, the six
month limitation period to file suit expired on January 28, 2021, 46 U.S.C. § 30511 (a);
FED. R. CIV. P., Supp. R. F(1), or the day Plaintiff filed suit, see Compl. However,
Plaintiff in Limitation may still proceed with this limitation proceeding against the
remaining defendants,'° and should it be found liable for any of Ms. Spurr’s damages, it
can file a separate claim for contribution and indemnity against the responsible parties for
any portion of a judgment for which Plaintiff in Limitation may pay. In fact, as the Court
has noted, such claims are not yet ripe. See, e.g., Katz v. China Century Dragon Media,
Inc., 287 F.R.D. 575, 581 (C.D. Cal. 2012) (holding claims for contribution were premature
as they would not accrue until “the defendant has satisfied the judgment against her”
because such claims accrue “at that time that the party seeking contribution ‘suffers loss
by payment of a judgment... involving a greater share of the total debt than the party’s
proportionate liability’”).

For the above reasons, the Court orders as follows:

1. Movants’ Motion to Dismiss for Lack of Personal Jurisdiction is GRANTED.
Both Movants are dismissed without prejudice for lack of personal jurisdiction. —

2. Movants’ Motion to Dismiss for Improper Venue is DENIED AS MOOT.

3, The Clerk of the Court is instructed to terminate Movants from this case.

 

15 That being said, the Court questions the propriety of Plaintiff in Limitations’ claims

for relief as to H.O. Bostrom and Seatbeltplanet.com given such claims may not yet be
ripe, and neither of those two defendants in this case are parties to Ms. Spurr’s State Court
Action, meaning they would not have a basis to seek limitation form liability themselves.

-38-

3:21-cy-00169-BEN-JLB

 
Oo wo nN DH UU BF WH BY

mm HO VN BP NH Fe Re RB BPP SE ES ESP le

 

 

4. The Court notes that the time period for filing claims expired on May 26,

2021. See Order, ECF No. 12; Notice, ECF No. 13. To date, Ms. Spurr is the only party

to file acclaim. See Claim, ECF No. 29, Thus, the parties should be prepared to discuss

whether the single claimant exception to the Limitation Act applies to this case at the

August 18, 2021 Case Management Conference.

IT ISSO ORDERED.
DATED: July 14, 2021

 
 
  

 

  

~ ROGER T. ITEZ
ited States Distric/Judge

~3 9.

3:2 1-cy-00169-BEN-JLB

 
